     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1864 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     STEEL MMA, LLC et al.,                             Case No.: 21-CV-49-CAB-AGS
12                                      Plaintiffs,
                                                          ORDER DENYING MOTION FOR
13     v.                                                 TEMPORARY RESTRAINING
                                                          ORDER/PRELIMINARY
14     GAVIN NEWSOM et al.,
                                                          INJUNCTION
15                                    Defendants.
                                                          [Doc. No. 6]
16
17
18          Plaintiffs are twenty-five gyms and fitness centers located in San Diego County. On
19    December 23, 2020, they filed a complaint in San Diego County Superior Court seeking to
20    enjoin enforcement of various State and County orders restricting indoor operation of their
21    facilities to prevent the spread of the COVID-19 virus. On January 11, 2021, Defendants
22    Governor Gavin Newsom and the California Department of Public Health removed the
23    case to federal court based on federal question jurisdiction. 28 U.S.C. §§ 1331, 1441. On
24    February 3, 2021, Plaintiffs filed an ex parte application for a temporary restraining order
25    (“TRO”) pending an order to show cause regarding the issuance of a preliminary
26    injunction. [Doc. No. 6.] After considering the application, the Court found that the
27    extraordinary remedy of a TRO was not justified, so the Court converted the ex parte
28    application into a motion for a preliminary injunction, giving Defendants an opportunity to

                                                      1
                                                                                  21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1865 Page 2 of 10



 1    respond, Plaintiffs a deadline to reply, and setting a hearing date. [Doc. No. 8.] On
 2    February 25, 2021, the Court held a hearing on the motion for preliminary injunction with
 3    all counsel appearing via video-conference. At the conclusion of the hearing, the Court
 4    denied the motion for preliminary injunction.
 5             I.    Background
 6             The parties, the Court, and indeed everyone is very familiar with the COVID-19
 7    pandemic and the impact it has had on society. As a result of the pandemic, most or all
 8    state and local governments have enacted a variety of restrictions on public gatherings in
 9    an effort to prevent or limit the transmission of the virus. There are numerous court
10    opinions detailing the ongoing COVID-19 pandemic and the various governmental orders
11    restricting public gathering in an effort to prevent the transmission of the virus. The Court
12    finds it unnecessary to restate these generally applicable facts here. Accordingly, the Court
13    adopts the relevant portions of the summaries of the ongoing COVID-19 pandemic, and
14    governmental restrictions arising therefrom, detailed in these other opinions, including in
15    particular, South Bay United Pentecostal Church v. Newsom, 985 F.3d 1128, 1132-36 (9th
16    Cir. 2021), and Tandon v. Newsom, __ F. Supp. 3d __, 2021 WL 411375, at **1-11 (N.D.
17    Cal. Feb. 5, 2021). See also Watt Dec. [Doc. No. 12-1], and Rutherford Dec. [Doc. No.
18    12-2].
19             Here, Plaintiffs challenge the constitutionality of COVID-related restrictions put in
20    place by the State of California and by the County of San Diego on the operation of gyms
21    and fitness centers. With their opposition to the motion, Defendants offer declarations
22    from James Watt, the Chief of the Division of Communicable Disease Control of the Center
23    for Infectious Diseases at the California Department of Public Health, and George
24    Rutherford, a Professor of Epidemiology, Preventive Medicine, Pediatrics, and History at
25    the University of California, San Francisco School of Medicine, explaining risks of COVID
26    transmission in indoor gyms and fitness centers. Watt Dec. ¶¶ 44-50 [Doc. No. 12-1 at 13-
27    15]; Rutherford Dec. ¶¶ 98-108 [Doc. No. 12-2 at 29-33]. Currently, based on the State’s
28    “Blueprint for a Safer Economy” framework, San Diego County falls into Tier 1/Purple,

                                                     2
                                                                                    21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1866 Page 3 of 10



 1    where it has been since early November 2020. While the County remains in this tier, gyms
 2    and fitness centers like Plaintiffs are permitted to operate outdoors only, with certain
 3    precautions. Watt Dec. ¶ 92 [Doc. No. 12-1 at 27]; Rutherford Dec. ¶ 98 [Doc. No. 12-2
 4    at 29]. As the COVID infection rate, along with other metrics set forth in the Blueprint,
 5    improves in San Diego, the County will be permitted to progress through less restrictive
 6    tiers (Tier 2/red, Tier 3/orange, and Tier 4/yellow). Watt Dec. at ¶¶ 77-81, 92 [Doc. No.
 7    12-1 at 23-24, 27]. While Tier 1/purple allows for outdoor operations only, these less
 8    restrictive tiers allow for indoor operation of gyms at 10%, 25%, or 50% of capacity,
 9    respectively. Id. at ¶ 81 [Doc. No. 12-1 at 24]. Although it is not particularly clear from
10    Plaintiffs’ motion papers, at the hearing Plaintiffs clarified that they are asking for an order
11    allowing them to operate at the same capacity they were operating at in October 2020,
12    when San Diego County was in the Tier 2/red level.
13          II.      Discussion
14          “A preliminary injunction is an extraordinary and drastic remedy, one that should
15    not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
16    S. Bay United Pentecostal Church, 985 F.3d at 1139 (internal quotation marks and citation
17    omitted) (emphasis in original). Generally, a plaintiff seeking a preliminary injunction
18    must establish four things:
19                1. A likelihood of success on the merits,
20                2. That Plaintiff is likely to suffer irreparable harm in the absence of preliminary
21                   relief,
22                3. That the balance of equities tips in Plaintiff’s favor, and
23                4. That an injunction is in the public interest.
24    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). However, “[w]here the
25    government is a party to a case in which a preliminary injunction is sought, the balance of
26    the equities and public interest factors merge.” S. Bay United Pentecostal Church, 985
27    F.3d at 1149. Although Defendants focus their briefing on the first requirement (likelihood
28    of success on the merits), which “is the most important” factor (Disney Enterprises, Inc. v.

                                                      3
                                                                                     21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1867 Page 4 of 10



 1    VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017)), they argue that Plaintiffs have failed to
 2    establish any of the requirements for a preliminary injunction. As stated at the hearing, the
 3    Court agrees.
 4                 A.     Likelihood of Success on the Merits
 5          The complaint asserts three claims under 42 U.S.C. § 1983: (1) violation of the free
 6    speech clause of the First Amendment; (2) violation of the equal protection clause of the
 7    Fourteenth Amendment; and (3) violation of Plaintiffs’ Fifth and Fourteenth Amendment
 8    due process rights. As explained at the hearing, and for the reasons set forth below,
 9    Plaintiffs have no likelihood of success on any of these claims.
10                        1. First Amendment Claim
11          The complaint alleges that “Plaintiffs operate gyms/fitness centers that provide
12    resources to members of the public to maintain and improve their physical and mental
13    health, as well as personal trainers to provide personal training services, through the
14    expressive use of their persons. Such expression is protected by free speech rights and free
15    expressive association.” Complaint ¶ 52 [Doc. No. 1 at 26]. At the hearing, Plaintiffs’
16    counsel argued that the First Amendment rights in question involved expression based on
17    bodily movement and analogized the rights in question to those help applicable to dancers
18    who perform in the nude. Plaintiffs’ counsel conceded that no pure speech is implicated
19    by Defendants’ COVID-related restrictions on Plaintiffs’ indoor operations and specified
20    that Plaintiffs seek to protect their own First Amendment rights, as well as those of
21    Plaintiffs’ employees and customers.
22          In opposition to Plaintiffs’ motion, Defendants argue that neither the operation of a
23    gym, nor working out inside a gym, nor personal training that occurs indoors at a gym
24    constitute expressive conduct or speech that implicates the First Amendment. As explained
25    at the hearing, the Court agrees. Plaintiffs have failed to establish that the First Amendment
26    protects their operation of gyms or that working out/exercising/personal training indoors
27    in a gym is speech or expressive activity protected by the First Amendment. The court in
28    Best Supplement Guide, LLC v. Newsom, No. 220CV00965JAMCKD, 2020 WL 2615022,

                                                    4
                                                                                   21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1868 Page 5 of 10



 1    at *4 (E.D. Cal. May 22, 2020), rejected similar arguments that COVID-related gym
 2    closures unlawfully infringe on freedom of speech, assembly or expressive association,
 3    holding:
 4          The First Amendment’s free speech clause only “affords protection to
            symbolic or expressive conduct [and] actual speech.” Virginia v. Black, 538
 5
            U.S. 343, 358 (2003). As Defendants argue, the State and County gym
 6          closures plainly restrict non-expressive conduct: operating gyms. The Court
            lacks any authority for the proposition that operating a gym implicates the
 7
            First Amendment’s free speech protections. . . . see also United State v.
 8          O'Brien, 391 U.S. 367, 376 (1968) (“We cannot accept the view that an
            apparently limitless variety of conduct can be labeled ‘speech whenever the
 9
            person engaging in the conduct intends thereby to express an idea.”). Plaintiffs
10          are therefore unlikely to succeed on the merits of this claim. They also fail to
            raise serious questions going to the claim's merits.
11
12          Nor are Plaintiffs likely to succeed on the merits of the freedom of assembly
            or freedom of association claims. Today, the freedom of association and
13          freedom of assembly are largely viewed as one. See Roberts v. U.S. Jaycees,
14          468 U.S. 609, 618 (1984). Parties may only bring an expressive-association
            claim under the First Amendment if they demonstrate that they are asserting
15          their right to associate “for the purpose of engaging in those activities
16          protected by the First Amendment—speech, assembly, petition for the redress
            of grievances, and the exercise of religion.” Id. Plaintiffs contend that “[w]hen
17          Fitness System and Covell’s staff and customers interact, they engage in
18          expressive association and the advancement of shared beliefs.” . . . They do
            not, however, cite any cases to support the idea that the freedom to associate
19          is designed to protect this type of non-expressive, commercial interaction. Just
20          like the freedom of speech, the rights conferred by the freedoms of assembly
            and association do not guard against the grievances Plaintiffs claim.
21
      Best Supplement Guide, 2020 WL 2615022, at *4. This analysis is equally applicable here.
22
      The only cases cited by Plaintiffs in support of their claim that their, their employees’, or
23
      their customers’ First Amendment rights are infringed were cases brought by nude dancing
24
      establishments and nude dancers challenging the constitutionality of restrictions on public
25
      nudity.    See, e.g., City of Erie v. Pap’s A.M., 529 U.S. 277 (2000) (nude dancing
26
      establishment challenging the constitutionality of ordinance banning public nudity). Nude
27
      dancing, however, already falls “within the outer ambit of the First Amendment’s
28

                                                    5
                                                                                   21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1869 Page 6 of 10



 1    protection,” id. at 289, and Plaintiffs’ analogies of gym operation to the operation of a nude
 2    dancing establishment, and of gym patrons to nude dancers, are unpersuasive.
 3          “Expressive conduct is characterized by two requirements: (1) ‘an intent to convey
 4    a particularized message’ and (2) a ‘great’ ‘likelihood ... that the message would be
 5    understood by those who viewed it.’” Edge v. City of Everett, 929 F.3d 657, 668 (9th Cir.
 6    2019) (quoting Texas v. Johnson, 491 U.S. 397, 404 (1989)). “Because the [Supreme]
 7    Court has eschewed a rule that all conduct is presumptively expressive, individuals
 8    claiming the protection of the First Amendment must carry the burden of demonstrating
 9    that their nonverbal conduct meets the applicable standard.” Id.
10          Plaintiffs offer no evidence that gym patrons utilize Plaintiffs’ facilities with the
11    intent to convey any particularized message. Nor have they articulated what that message
12    is or demonstrated any likelihood that those viewing that message would understand it. As
13    Defendants note, unlike nude dancing establishments, which involve performers and
14    audiences, “[g]enerally, people go to a gym to work out, not to watch a performance.”
15    [Doc. No. 12 at 17.] Thus, any expression that occurs indoors at Plaintiffs’ gyms does not
16    confer First Amendment coverage to defeat an otherwise valid public health order. The
17    orders in question here regulate “neither speech nor an incidental, nonexpressive effect of
18    speech.”   Arcara v. Cloud Books, Inc., 478 U.S. 697, 708 (1986) (O’Connor, J.,
19    concurring).    Rather, they regulate indoor operation of gyms and fitness centers.
20    Accordingly, because Defendants’ restrictions on Plaintiffs’ indoor operations do not
21    impact any First Amendment speech or expressive conduct, Plaintiff has no likelihood of
22    success on any claim for violation of the First Amendment.
23                        2. Equal Protection Claim
24          At the hearing, Plaintiffs’ counsel conceded that if the Court found, as it has, that no
25    protected speech or expression is implicated by Defendants’ COVID related restrictions,
26    rational basis review applies to all of Plaintiffs’ claims. Along these lines, the complaint
27    argues that Defendants orders violate the equal protection clause of the Fourteenth
28    Amendment because they lack a rational basis, and other courts have applied rational basis

                                                    6
                                                                                   21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1870 Page 7 of 10



 1    review to equal protection challenges to COVID-related restrictions. See generally Tandon
 2    v. Newsom, No. 20-CV-07108-LHK, 2021 WL 411375, at *20 (N.D. Cal. Feb. 5, 2021)
 3    (applying rational basis review to equal protection challenge of COVID-related
 4    restrictions, noting that “other courts considering Equal Protection challenges to COVID-
 5    related restrictions brought by business owners have concluded that no suspect class is
 6    implicated.”).
 7          Under rational basis review, “courts must uphold the classification as long as it
 8    ‘find[s] some footing in the realities of the subject addressed by legislation.’” Id. at 20
 9    (quoting Heller v. Doe by Doe, 509 U.S. 312, 321 (1993)). “In light of the deferential
10    nature of rational basis review, “every court considering Equal Protection challenges
11    brought by business owners to COVID-related restrictions has upheld the restrictions. . . .”
12    Id. at 21. The Court finds no reason to depart from these cases, and Plaintiffs cite none to
13    the contrary. “California has a compelling interest in reducing community spread of
14    COVID-19,” S. Bay United Pentecostal Church, 985 F.3d at 1142, and it is rational to make
15    distinctions among businesses based on the risks of COVID transmission attendant to each
16    business. Plaintiffs may disagree with the choices Defendants have made with respect to
17    restricting the operations of gyms as compared with other business, but “rational-basis
18    review in equal protection analysis ‘is not a license for courts to judge the wisdom, fairness,
19    or logic of legislative choices.’” Tandon, 2021 WL 411375, at *20 (quoting Heller, 509
20    U.S. at 319).    Accordingly, Plaintiffs have no likelihood of success on their Equal
21    Protection claim.
22                        3. Due Process Claim
23          The complaint and motion are vague as to what exact due process rights were
24    purportedly violated here. Plaintiffs allege only that they “have a fundamental and
25    Constitutionally protected interest in the use and enjoyment of their facilities.” Complaint
26    ¶ 54. Plaintiffs do not cite any authority for this proposition, and the Court is aware of
27    none. Moreover, “[e]very court to have addressed the issue of whether COVID-related
28    restrictions violated substantive due process rights has concluded that the plaintiffs were

                                                     7
                                                                                    21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1871 Page 8 of 10



 1    not likely to succeed on the merits of their substantive due process claims.” Tandon, 2021
 2    WL 411375, at *17. Plaintiffs cite no cases to the contrary. “[C]ourts have [also] held that
 3    in the current COVID-19 crisis, temporary closures of a business do not implicate
 4    procedur[al] due process rights.” Xponential Fitness v. Arizona, No. CV-20-01310-PHX-
 5    DJH, 2020 WL 3971908, at *5 (D. Ariz. July 14, 2020) (finding that plaintiff gym did not
 6    have a likelihood of success on procedural due process claim based on COVID-related
 7    restrictions on operation); Best Supplement Guide, 2020 WL 2615022, at *5 (finding no
 8    procedural due process violation related to COVID related gym operation restrictions).
 9    The Court agrees with these cases.
10          The COVID-related restrictions being challenged here “are legislative in nature
11    because they ‘affect all citizens of California and at their most particular direct restrictions
12    towards nationwide groups and classes of individuals and businesses.’” Culinary Studios,
13    Inc. v. Newsom, No. 1:20-CV-1340 AWI EPG, 2021 WL 427115, at *16 (E.D. Cal. Feb.
14    8, 2021) (quoting PCG-SP Venture I LLC v. Newsom, No. EDCV201138JGBKKX, 2020
15    WL 4344631, at *8 (C.D. Cal. June 23, 2020)). When an “action complained of is
16    legislative in nature, due process is satisfied when the [governmental] body performs its
17    responsibilities in the normal manner prescribed by law.’” Samson v. City of Bainbridge
18    Island, 683 F.3d 1051, 1060 (9th Cir. 2012) (quoting Halverson v. Skagit Cty., 42 F.3d
19    1257, 1260 (9th Cir. 1994)). Plaintiffs do not contend that Defendants do not have the
20    legal right to enact any restrictions on the operations of businesses as a result of the COVID
21    pandemic; they simply disagree with the substance of Defendants’ restrictions as applied
22    to Plaintiffs. Thus, Plaintiffs do not have a likelihood of success on a procedural due
23    process claim.
24          Further, “[w]hen reviewing the substance of legislation or governmental action that
25    does not impinge on fundamental rights, . . . [courts] do not require that the government’s
26    action actually advance its stated purposes, but merely look to see whether the government
27    could have had a legitimate reason for acting as it did.” Wedges/Ledges of California, Inc.
28    v. City of Phoenix, Ariz., 24 F.3d 56, 66 (9th Cir. 1994). In light of the COVID-19

                                                     8
                                                                                     21-CV-49-CAB-AGS
     Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1872 Page 9 of 10



 1    pandemic and the evidence of how the virus is transmitted, and notwithstanding Plaintiffs’
 2    arguments about the efficacy or sensibility of requiring gyms to be closed while allowing
 3    other businesses to remain open, Defendants could have a legitimate reason for enacting
 4    restrictions on any indoor operation of gyms and fitness centers. Indeed, Plaintiffs concede
 5    as much insofar as the only relief they seek is a restriction on indoor operation to 10% of
 6    capacity under Tier 2/red (as opposed to no indoor operations under Tier 1/purple).
 7    Accordingly, Plaintiffs have no likelihood of success on a substantive due process claim
 8    either.
 9                    B.     Irreparable Harm and Balance of the Equities/Public Interest
10              Plaintiffs’ failure to demonstrate a likelihood of success on the merits of any of their
11    claims “is fatal to [their] request for [preliminary injunctive relief],” PCG-SP Venture I,
12    2020 WL 4344631, at *12, and “the court need not consider the other factors” required for
13    a preliminary injunction. Disney Enterprises, 869 F.3d at 856. For completeness, however,
14    the Court also finds that Plaintiffs establish neither irreparable harm nor that the balance of
15    the equities and public interest favor an injunction.
16              The only irreparable harm Plaintiffs claim to have suffered relates to purported
17    infringement of their First Amendment rights. Having found that Defendants’ orders do
18    not implicate any First Amendment rights, Plaintiffs fail to establish irreparable harm as
19    required for a preliminary injunction.
20              Further, “[g]iven the unique risks of gatherings in spreading COVID-19; the deaths
21    and serious illnesses that result from COVID-19; and the overwhelming strain on the
22    healthcare system, the Court finds that enjoining the State’s and County’s restrictions on
23    Plaintiffs’ gatherings and on Plaintiffs’ businesses would not be in the public interest.”
24    Tandon, at 2021 WL 411375, at *44. Rather, the public interest here lays with the
25    continued protection of the population as a whole. See S. Bay United Pentecostal Church,
26    985 F.3d at 1149–50. Accordingly, this factor weighs against Plaintiffs as well.
27
28

                                                        9
                                                                                       21-CV-49-CAB-AGS
 Case 3:21-cv-00049-CAB-AGS Document 16 Filed 03/01/21 PageID.1873 Page 10 of 10



 1         III.   Conclusion
 2         For all of the foregoing reasons, as well as those stated at the hearing, Plaintiffs’
 3   motion is denied. Defendants shall respond to the complaint on or before March 11, 2021.
 4         It is SO ORDERED.
 5   Dated: March 1, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                                21-CV-49-CAB-AGS
